

EXHIBIT 10.6




AGREEMENT RELATING TO CERTAIN PROMISSORY NOTES


THIS AGREEMENT RELATING TO A CERTAIN PROMISSORY NOTES (the “Agreement”), dated
as of August 4, 2006, between Technest Holdings, a Nevada corporation
(“Technest”), E-OIR Technologies, Inc., a Virginia corporation (“EOIR” and
collectively with Technest, the “Company”), and Joseph P. Mackin (the “Holder”)
located in Quincy, Massachusetts.
 
WITNESSETH THAT
 
WHEREAS, the Holder was a selling shareholder in that certain stock purchase
agreement dated June 29, 2004 by and among Markland Technologies, a Florida
corporation, EOIR and the owners of all of the capital stock of EOIR; and
 
WHEREAS, as consideration for selling her shares of EOIR to Markland, EOIR
issued to the Holder a promissory note with a principal amount of $662,288.00
(the “Note”); and
 
WHEREAS, the current outstanding principal on the Note is $608,954.46; and
 
WHEREAS, repayment of the Note is secured by a first position security interest
on all of the outstanding capital stock and assets of EOIR (the “Security
Interest”) as well as a pledge of all of the outstanding capital stock of EOIR
(the “Pledge”); and
 
WHEREAS, Technest is the successor to Markland’s interest in EOIR; and
 
WHEREAS, Technest is undertaking a financing with Silicon Valley Bank, a
California chartered bank (the “Bank”); and
 
WHEREAS, the Bank has conditioned its provision of financing on, among other
things, its obtaining a first position security interest in all of the assets of
Technest and its subsidiaries; and
 
WHEREAS, the Holder wishes, on the terms described in this Agreement and in
accordance with the other documentation entered into between the Holder and the
Bank, to subordinate the Security Interest to the Bank and the consideration to
the Holder for such subordination is set forth herein;
 
THEREFORE, in consideration of the premises, the mutual agreements set forth
below and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 

1. Subordination of the Security Interest The Holder will subordinate her rights
under the Security Interest and the Pledge to the Bank. In furtherance of this,
on a date to be determined, but not later than three business days prior to the
Closing Date (as that term is defined below), the Holder agrees to deliver to
Technest three (3) executed copies of the Subordination Agreement attached
hereto as Exhibit A accompanied by three (3) executed copies of the Instruction
Letter to the Shareholder’s Representative attached hereto as Exhibit B. For
purposes of this Agreement, the Closing Date shall mean the closing date of the
financing with the Bank.
 
2. Allonge On the Closing Date, the parties shall enter into the Allonge in the
form attached hereto as Exhibit C.
 
3. Stock Grant Not less than five business days following the Closing Date,
Technest shall issue to the Holder that number of shares of its common stock,
$.001 par value per share (the “Common Stock”) a fraction, rounded up to the
nearest whole number of shares, the numerator of which shall be $82,500, and the
denominator of which shall be the closing price of the Common Stock on the
Closing Date. Such issuance shall be made pursuant to a Restricted Stock
Agreement in substantially the same form as attached hereto as Exhibit D. On the
Closing Date, the parties shall enter into the Restricted Stock Agreement.
 
4. Lack of Knowledge of Claims The parties do hereby represent that as of the
date of this Agreement, they are unaware of any unasserted claims they may have
against any of the other parties hereto.
 
5. Governing law This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to the principles of conflicts of law
thereof.
 
6. Counterparts This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
 
/s/ Joseph P. Mackin                           
JOSEPH P. MACKIN


 
E-OIR TECHNOLOGIES, INC.


By: /s/ Gino Pereira                                 
Name: Gino Pereira                                
Title: Chief Financial Officer                




TECHNEST HOLDINGS, INC.
By: /s/ Gino Pereira                                  
Name: Gino Pereira                                 
Title: Chief Financial Officer                 
 
 
2